Case: 19-60633     Document: 00515779318         Page: 1     Date Filed: 03/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 12, 2021
                                  No. 19-60633                       Lyle W. Cayce
                                Summary Calendar                          Clerk


   Mario Ruiz-Garcia,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A091 555 717


   Before Davis, Stewart, and Ho, Circuit Judges.
   Per Curiam:*
          Mario Ruiz-Garcia is a native and a citizen of Mexico who came to the
   United States without inspection sometime in 1985. He became a legal
   permanent resident in 1991 but not a citizen. In 2007, he pleaded guilty to
   transporting illegal aliens in violation of 8 U.S.C. § 1324(a)(1)(A). Because


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60633      Document: 00515779318          Page: 2   Date Filed: 03/12/2021




                                    No. 19-60633


   that crime is an “aggravated felony” as explicitly defined in 8 U.S.C.
   § 1101(a)(43)(N), Ruiz-Garcia was “deportable” under              8 U.S.C.
   § 1227(a)(2)(A)(iii).
          But Ruiz-Garcia sought relief from removal by seeking adjustment of
   status under 8 U.S.C. § 1255(a) based on an application by his son, a U.S.
   citizen. However, adjustment required him to show, among other things,
   that he is “admissible”—that is, not inadmissible—to the United States. See
   § 1255(a)(2). The immigration judge (IJ) denied adjustment after concluding
   that Ruiz-Garcia’s alien transporting conviction rendered him inadmissible
   under 8 U.S.C. § 1182(a)(6)(E), which concerns smuggling aliens into the
   United States.
          The Board of Immigration Appeals (BIA) remanded the case for the
   IJ to further assess whether Ruiz-Garcia was inadmissible because it was
   unclear whether the conduct underlying the alien transporting offense
   amounted to aiding illegal entry as required by § 1182(a)(6)(E)(i). On
   remand, the IJ held a hearing at which Ruiz-Garcia testified. The IJ also
   considered documentary evidence, including a Border Patrol agent’s Report
   of Investigation and the presentence report (PSR) from the transporting case.
   The IJ concluded that Ruiz-Garcia’s testimony was not credible and that the
   evidence established that the conduct underlying the transporting conviction
   amounted to aiding illegal entry, which rendered Ruiz-Garcia inadmissible
   and thus ineligible for adjustment.
          Despite limitations on court jurisdiction under            8 U.S.C.
   § 1252(a)(2)(C), we may review constitutional claims and questions of law.
   § 1252(a)(2)(D).   Questions of law include “the application of a legal
   standard to undisputed or established facts.” Guerrero-Lasprilla v. Barr, 140
   S. Ct. 1062, 1068 (2020); see Alvarado de Rodriguez v. Holder, 585 F.3d 227,
   234 (5th Cir. 2009) (holding that the application of law to the facts is a




                                         2
Case: 19-60633      Document: 00515779318           Page: 3    Date Filed: 03/12/2021




                                     No. 19-60633


   reviewable legal issue). In addition, the Due Process Clause of the Fifth
   Amendment applies in removal proceedings. Okpala v. Whitaker, 908 F.3d
   965, 971 (5th Cir. 2018). When Ruiz-Garcia’s pro se pleadings are liberally
   construed, he raises legal issues that we may review. See Nolasco v. Crockett,
   978 F.3d 955, 957 (5th Cir. 2020) (exercising jurisdiction to review a
   nondiscretionary decision concerning ineligibility for adjustment of status).
          We review the BIA’s decision but consider the IJ’s decision “to the
   extent that it influenced the BIA.” Shaikh v. Holder, 588 F.3d 861, 863 (5th
   Cir. 2009). Generally, we review the BIA’s rulings of law de novo and
   findings of fact for substantial evidence. Barrios-Cantarero v. Holder, 772
   F.3d 1019, 1021 (5th Cir. 2014); see Dhuka v. Holder, 716 F.3d 149, 154-56 (5th
   Cir. 2013). Under the substantial evidence test, Ruiz-Garcia must show that
   the evidence is “so compelling that no reasonable factfinder could reach a
   contrary conclusion.” Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006).
          Ruiz-Garcia first contends that the immigration court lacked
   jurisdiction because the initial notice to appear at the removal hearing failed
   to state the time and place of the hearing. Ruiz-Garcia did not exhaust this
   issue by raising it on appeal to the BIA. We therefore lack jurisdiction to
   consider it. See Omari v. Holder, 562 F.3d 314, 319 (5th Cir. 2009). As to this
   argument, the petition for review is dismissed. In any event, the argument
   lacks merit. See Pierre-Paul v. Barr, 930 F.3d 684, 689-92 (5th Cir. 2019), cert.
   denied, 140 S. Ct. 2718 (2020). We also find no error in the BIA’s exercise of
   its discretion to assign the appeal to a single BIA member rather than a three-
   member panel. See 8 C.F.R. § 1003.1(e).
          As to the merits, there is no dispute that Ruiz-Garcia is deportable
   because he committed an aggravated felony. Nonetheless, adjustment would
   be available if, among other things, he is not inadmissible for having engaged
   in certain conduct as provided by § 1182(a). See § 1255(a)(2). The offense




                                          3
Case: 19-60633      Document: 00515779318           Page: 4     Date Filed: 03/12/2021




                                     No. 19-60633


   of transporting aliens within the United States—which makes Ruiz-Garcia
   deportable—does       not   necessarily     make    him    inadmissible    under
   § 1182(a)(6)(E), which requires the alien to have “encouraged, induced,
   assisted, abetted, or aided any other alien to enter or to try to enter the United
   States in violation of law.” § 1182(a)(6)(E)(i) (emphasis added). Ruiz-
   Garcia had the burden of showing that he “is clearly and beyond doubt . . .
   not inadmissible.” 8 U.S.C. § 1229a(c)(2)(A); Soriano v. Gonzales, 484 F.3d
   318, 320 n.1 (5th Cir. 2007).
          Ruiz-Garcia argues that the IJ deprived him of due process by
   considering the PSR from the transporting conviction. While reliance on a
   PSR may have shortcomings due to the relatively low burden of proof for
   sentencing purposes, Ruiz-Garcia “must make an initial showing of
   substantial prejudice,” which requires “a prima facie showing that the
   alleged violation affected the outcome of the proceedings.” Okpala, 908 F.3d
   at 971. The IJ relied not only on the PSR but also on the Report of
   Investigation, which mirrored the PSR in every material and significant way
   and showed that Ruiz-Garcia actively aided a scheme to assist aliens to enter
   the United States illegally. There was no prejudice, and Ruiz-Garcia failed
   to carry his burden of clearly showing admissibility under § 1229a(c)(2)(A).
          In addition, Ruiz-Garcia asserts that the BIA should not have adopted
   the IJ’s credibility finding because the IJ who made the credibility call did not
   hear him testify. This assertion is factually baseless because the IJ who made
   the credibility call and issued the final ruling was the same IJ who heard Ruiz-
   Garcia testify. We need not review the IJ’s credibility assessment unless the
   finding is unsupported by the record or based on pure speculation, which is
   not the case here. See Mwembie v. Gonzales, 443 F.3d 405, 410 (5th Cir.
   2006). To the extent Ruiz-Garcia challenges the credibility determination
   itself, he raises an issue of fact over which we lack jurisdiction due to Ruiz-




                                           4
Case: 19-60633      Document: 00515779318            Page: 5      Date Filed: 03/12/2021




                                      No. 19-60633


   Garcia’s aggravated felony conviction. See Morales v. Sessions, 860 F.3d 812,
   817 (5th Cir 2017); Andrade v. Gonzales, 459 F.3d 538, 542 (5th Cir. 2006).
           Ruiz-Garcia fails to show a due process violation, any legal error, or
   that the evidence compels a conclusion that he clearly showed that he is
   admissible. See Guerrero-Lasprilla, 140 S. Ct. at 1068; Okpala, 908 F.3d at
   971; Chen, 470 F.3d at 1134; § 1229a(c)(2)(A). Ruiz-Garcia is not entitled to
   relief on his claim of eligibility for adjustment of status.
           Finally, Ruiz-Garcia argues at length that he is eligible for a waiver of
   inadmissibility under § 1182(h) and that a bar against applying the waiver
   does not apply to him because he was not “admitted” as a legal permanent
   resident but became one years later. See Martinez v. Mukasey, 519 F.3d 532,
   546 (5th Cir. 2008). Martinez notwithstanding, the waiver does not apply
   because alien smuggling under § 1182(a)(6)(E) is not one of the grounds of
   inadmissibility to which the waiver applies. See § 1182(h).
           The petition for review is DENIED in part and DISMISSED in
   part.




                                            5